Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO



  Civil Action No. 1:17-cv-02519-LTB-GPG


  CITIZENS FOR A HEALTHY COMMUNITY, et al.;

         Petitioners,

  v.

  UNITED STATES BUREAU OF LAND MANAGEMENT, et al.;

         Federal Defendants.




              PLAINTIFFS’ PETITION FOR ATTORNEYS’ FEES AND COSTS



         Plaintiffs Citizens for a Healthy Community, High Country Conservation Advocates,

  Center for Biological Diversity, WildEarth Guardians, and Wilderness Workshop (together

  “Citizen Groups”) and Federal Defendants Bureau of Land Management, et al. (together

  “BLM”) have met and conferred with respect to this motion. Concurrent with the filing of this

  motion, the parties have filed a Joint Motion for a Continuance and to Stay Proceedings Related

  to Plaintiffs’ Motion for Attorney Fees, Costs, and Other Expenses Under the Equal Access to

  Justice Act (“EAJA”), in which they request a continuance and to stay proceedings on this

  motion for 60 days, or until May 8, 2020, in order to facilitate settlement talks. Accordingly,

  Citizen Groups and BLM will endeavor to settle fees, costs, and litigation expenses. If they are

  unable to settle this matter, Citizen Groups will then file an amended motion under EAJA.
Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 2 of 12




         Ultimately, Citizen Groups will seek an order granting them their fees, costs, and

  litigation expenses in this matter pursuant to Local Rule 54 and EAJA. 28 U.S.C. § 2412(d). At

  this time, Citizen Groups respectfully request that this Court award them $217,797.00 in

  attorneys’ fees and $565.54 in costs, for a total of $218,362.54 in fees and costs.

         This motion is based the memorandum of points and authorities in support of this motion,
  the declarations and timesheets attached as exhibits in support of this motion, and all papers and
  records on file with the Clerk or which may be submitted before or at the time of the hearing, and
  any further evidence that may be offered.
                      MEMORANDUM OF POINTS AND AUTHORITIES
    I.   INTRODUCTION
         Plaintiffs, five conservation organizations, filed this lawsuit on October 20, 2017 to
  challenge BLM’s decision to approve the Bull Mountain Unit Master Development Plan (“Bull
  Mountain MDP”) and Environmental Impact Statement (“EIS”), approving 146 oil and gas well
  and 4 waste-water disposal wells. Citizen Groups then filed an amended complaint on January
  16, 2018, whereby, in addition to the Bull Mountain MDP, they also challenged BLM and the
  U.S. Forest Service’s approval of 25 adjacent oil and gas wells (“25-well Project”) and
  associated Environmental Assessment (“EA”). Plaintiffs alleged violations of the National
  Environmental Policy Act (“NEPA”), 42 U.S. C. §§ 4321 et seq., and its implementing
  regulations, made reviewable pursuant to the Administrative Procedure Act (“APA”), 5 U.S.C. §
  701 et seq. On March 27, 2019, the district court granted Citizen Groups’ claims in part and
  directed the parties to confer and attempt to reach an agreement as to appropriate remedies. Dkt.
  53. Remedies negotiations between the Parties were unsuccessful, requiring additional briefing.
  On December 10, 2019, the Court issued a remedies Order, remanding to the agencies further
  analysis of the reasonably foreseeable indirect impacts of oil and gas, suspending all related
  APDs that have been approved, and enjoining the agencies from issuing any additional APDs
  until the remanded analysis is complete. Dkt. 73.




                                                                                                       1
Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 3 of 12




    II.   STANDARD
          Pursuant to EAJA, a court shall award fees and costs to a prevailing party who is eligible
  for an EAJA fee award unless the court finds that the position of the United States was
  substantially justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d).
   III.   CITIZEN GROUPS ARE ENTITLED TO FEES AND COSTS PURSUANT TO
          EAJA
          A.     Citizen Groups Are Eligible Under EAJA
          The Tenth Circuit has noted that “EAJA was enacted to ensure people would not be
  deterred from seeking review of, or defending against, unreasonable government action because
  of the expense involved in pursuing their rights.” Pettyjohn v. Shalala, 23 F.3d 1572, 1575 (10th
  Cir. 1994). EAJA provides that “a court shall award” fees, costs, and other expenses to a
  prevailing party who is eligible for an EAJA fee award, “unless the court finds that the position
  of the United States was substantially justified or that special circumstances make an award
  unjust.” 28 U.S.C. § 2412(d)(1)(A). A party is eligible for attorneys’ fees, costs, and other
  expenses pursuant to EAJA if it: (1) is a “prevailing party”; that (2) incurred costs of litigation
  against the federal government; and (3) meets applicable size, net worth, or other criteria. 28
  U.S.C. §§ 2412(d)(1)(A), (d)(2)(B).
          Citizen Groups satisfy the first criterion for eligibility under EAJA because all are a
  “prevailing party.” A party is a “prevailing party” under EAJA if it succeeds on any significant
  issue in litigation and achieves some of the benefits it sought in bringing suit. Hensley v.
  Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933 (1983). Here, Citizen Groups are unquestionably
  prevailing parties as they prevailed on their claims on the merits.
          Further, Plaintiffs achieved the result they sought: a ruling that BLM “acted in an
  arbitrary and capricious manner and violated NEPA by not taking a hard look at the foreseeable
  indirect effects resulting from the combustion of oil and gas in the EIS and EA. Defendants must
  quantify and reanalyze the foreseeable indirect effects [of] the emissions.” Dkt. 53 at 18. The
  relief Citizen Groups obtained—a remand of the challenged EIS and EA, suspension of approved
  APDs, and injunction of BLM approving additional APDs (Dkt. 73 at 5)—surpasses the

                                                                                                        2
Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 4 of 12




  requirement that they achieve some of the relief they sought and, accordingly, they are
  “prevailing part[ies]” pursuant to EAJA. See, e.g., Rocky Mountain Wild v. Vilsack, No. 09-cv-
  01272-WJM, 2013 WL 3233573, at *2 (D. Colo. June 26, 2013) (ruling that party “prevails”
  under EAJA when it obtains success on the merits under NEPA, and relief).
         Citizen Groups also satisfy the second criterion for eligibility: they incurred costs of
  litigation—including attorneys’ fees, costs, and other expenses—in a judicial proceeding against
  a federal agency.
         Each of the five individual plaintiffs also satisfy the third criterion for eligibility related
  to IRS 501(c)(3) status. See 28 U.S.C. § 2412(d)(2)(B) (stating standard).
         B.      BLM’s Position Was Not Substantially Justified
         “Once a party’s eligibility has been proven, an award of fees is mandatory pursuant to
  EAJA unless the government’s position is substantially justified or special circumstances exist
  that make an award unjust.” Love v. Reilly, 924 F.2d 1492, 1495 (9th Cir. 1991) (citing 28 U.S.C.
  § 2412(d)(1)(A)). Here, BLM bears the burden of proving that its position was substantially
  justified. Scarborough v. Principi, 541 U.S. 401, 414 (2004). BLM must make a “strong
  showing” in order to meet its burden. Nat. Res. Def. Council v. Envt’l Prot. Agency, 703 F.2d
  700, 712 (3rd Cir. 1983) (citing H.R. Rep. No. 1418 at 16, 18, 96th Cong., 2nd Sess. 8-9,
  reprinted in 1980 U.S. Code Cong. & Ad. News 4953, 4984, 4986-88).
         To determine if an agency’s position was substantially justified, the court considers the
  reasonableness of the underlying government action and the position asserted by the agency in
  defending its validity. Hackett v. Barnhart, 475 F.3d 1166, 1170-72 (10th Cir. 2007);
  Commissioner, INS v. Jean, 496 U.S. 154, 158 n.7 (1990) (noting that Congress intended to
  provide for fees when unjustifiable agency action forces litigation, even when agency tries to
  avoid liability by reasonable behavior during litigation). “[I]t will be only a decidedly unusual
  case in which there is substantial justification under the EAJA even though the agency’s decision
  was reversed as lacking in reasonable, substantial and probative evidence in the record.”
  Thangaraja v. Gonzales, 428 F.3d 870, 874-75 (9th Cir. 2005) (citation omitted).



                                                                                                           3
Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 5 of 12




         Here, BLM cannot meet its burden of proving that its actions and litigation position were
  substantially justified. The Court applied a straightforward reading of the Council on
  Environmental Quality’s NEPA regulations to determine that BLM “acted in an arbitrary and
  capricious manner and violated NEPA by not taking a hard look at the foreseeable indirect
  effects resulting from the combustion of oil and gas in the EIS and EA. Defendants must
  quantify and reanalyze the foreseeable indirect effects [of] the emissions.” Dkt. 53 at 18. BLM
  was therefore not substantially justified in its decision to approve the Bull Mountain MDP or the
  25-well Project.
  C.     No Special Circumstances Exist that Would Make an Award Unjust
         The “special circumstances” exception to eligibility under EAJA is a “‘safety valve’
  [that] … gives the court discretion to deny awards where equitable considerations dictate an
  award should not be made.” H.R. Rep. No. 1418, 96th Cong., 2nd Sess. 5, 11, reprinted in 1980
  U.S.C.C.A.N. 4984, 4990. “The burden of proving special circumstances … rests with the
  government.” Love, 924 F.2d at 1495. There are no special circumstances in this case that would
  make an award unjust. Cf. Meinhold v. U.S. Dept. of Defense, 123 F.3d 1275, 1277 n.1 (9th Cir.
  1997) (noting that the court considered a party’s “bad faith” in its consideration under EAJA).
   IV.   CITIZEN GROUPS SEEK REASONABLE HOURLY RATES
         A.      Citizen Groups Are Entitled to Enhanced Rates under EAJA
         “The most useful starting point for determining the amount of a reasonable fee is the
  number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.”
  Hensley, 461 U.S. at 433. EAJA provides that a court shall award “reasonable attorney fees” to
  prevailing parties. 28 U.S.C. § 2412(d)(2)(A). EAJA sets a base rate of $125 per hour but
  provides that a court may award higher rates if it “determines that an increase in the cost of
  living or a special factor … justifies a higher fee.” Id.
         In general, courts defer to the billing judgment of the prevailing party’s attorneys. See,
  e.g., Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008) (courts should “defer to
  the winning lawyer’s professional judgment as to how much time he was required to spend on
  the case; after all, he won, and might not have, had he been more of a slacker.”). However, a

                                                                                                      4
Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 6 of 12




  prevailing party’s attorneys must omit non-compensable time. Hensley, 461 U.S. at 437. The
  defending federal agency has the burden of showing that any claimed time is unreasonable. Blum
  v. Stenson, 465 U.S. 886, 892 n.5 (1984). Once a fee applicant has filed evidence to support its
  claimed time, “[t]he party opposing the fee application has a burden of rebuttal that requires
  submission of evidence to the district court challenging the accuracy and reasonableness of the
  hours charged or the facts asserted by the prevailing party in its submitted affidavits.” Gates v.
  Deukmejian, 987 F.2d, 1392, 1397–98 (9th Cir. 1992).
         “Where a plaintiff has obtained excellent results, [its] attorney should recover a fully
  compensatory fee.” Hensley, 461 U.S. 435. Recognizing that the EAJA rates might be too low in
  some instances to enable a litigant to obtain competent legal representation, EAJA provides for
  fee enhancements where special factors, such as the limited availability of qualified attorneys for
  the proceedings, are present. In Pierce v. Underwood, 487 U.S. 552, 572 (1988), the Supreme
  Court clarified that reimbursement above the EAJA rate is allowed where an attorney is
  “‘qualified for the proceedings’ in some specialized sense.” According to the Supreme Court,
  this “refers to attorneys having some distinctive knowledge or specialized skill needful for the
  litigation in question—as opposed to an extraordinary level of the general lawyerly knowledge
  and ability useful in litigation. Examples of the former would be an identifiable practice specialty
  such as patent law, or knowledge of foreign law or language.” Pierce v. Underwood, 487 U.S.
  552, 572 (1988). The Ninth Circuit has held that “[e]nvironmental litigation is an identifiable
  practice specialty that requires distinctive knowledge.” Love, 924 F.2d at 1496. Further, “the
  combination of substantive legal knowledge and litigation expertise” necessary for litigation in
  environmental law “is found almost exclusively” in public interest environmental law firms.
  Wash. Dep’t of Wildlife v. Stubblefield, 739 F. Supp. 1428, 1432 (W.D. Wash. 1989).
         A prevailing party seeking enhanced attorneys’ fees under EAJA must satisfy three tests:
  (1) the attorneys must possess some distinctive knowledge and skills developed through a
  practice specialty; (2) those distinctive skills must be needed in the litigation; and (3) those skills
  must not be available elsewhere at the statutory rate. Love, 924 F.2d at 1496. As summarized
  below and detailed in the accompanying declarations, Citizen Groups’ attorneys possess

                                                                                                        5
Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 7 of 12




  distinctive knowledge and skills regarding environmental and administrative law. Citizen
  Groups’ attorneys have extensive experience with federal statutes governing oil and gas
  development on federal and tribal lands, including the Mineral Leasing Act, as well as the
  federal permitting program for federal and tribal minerals. Citizen Groups’ attorneys also have
  expertise with respect to issues of law and procedure under the APA, and the interplay between
  environmental and administrative law.
                 1.      Citizen Groups’ attorneys possess distinctive knowledge and skills
                         needed in this litigation that are unavailable elsewhere at the statutory
                         rate

         As detailed in attached declarations, Citizen Groups’ attorneys each possess distinctive
  knowledge and skills that were needed in the litigation and were unavailable elsewhere at the
  statutory rate. See Love, 924 F.2d at 1496 (stating standard); Pollinator Stewardship Council v.
  U.S. EPA, No. 13-72346, 2017 WL 3096105, at **2-7 (Ninth Cir. June 27, 2017) (applying
  standard and awarding enhanced fees).
                         a.      Kyle Tisdel
         Kyle Tisdel has practiced exclusively state and federal environmental, land use, and
  property law for 15 years. Declaration of Kyle Tisdel (attached as Exhibit A). Mr. Tisdel is a
  2002 graduate of Michigan State University and a 2005 graduate of Vermont Law School, where
  he was Editor-in-Chief of the Vermont Journal of Environmental Law. Mr. Tisdel practiced law
  with a private law firm in the state of Washington, and as a solo practitioner, before joining
  Western Environmental Law Center in 2011 as a staff attorney. Mr. Tisdel’s practice focuses on
  federal and state court environmental litigation, and he also serves as Director of the Climate &
  Energy Program at Western Environmental Law Center. Mr. Tisdel routinely presents at
  continuing legal education seminars on environmental law, in particular on topics relating to
  public lands, oil and gas leasing and development, tribal and cultural interests, as well as
  greenhouse gas emissions and climate change. Mr. Tisdel has prosecuted many successful
  environmental cases as lead counsel in state and federal courts throughout the West.




                                                                                                      6
Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 8 of 12




                         b.     Laura H. King
         Laura King has practiced exclusively state and federal environmental law since 2013. She

  is a 2013 graduate of Harvard Law School, where she was an editor on the Harvard

  Environmental Law Review and a research assistant in Harvard’s environmental law clinic. Ms.

  King also taught environmental law at Boston College, and contributed over 1,600 hours of pro

  bono work on environmental litigation, including on oil and gas issues, while in law school. Ms.

  King has presented at multiple continuing legal education seminars. Ms. King joined Western

  Environmental Law Center in 2013 as a Maria, Gabriella and Robert A. Skirnick Public Interest

  Law Fellow, and became a staff attorney the following year. Since November 2014, Ms. King

  has been developing a practice specialty with regard to oil and gas litigation.

                         c.     Allison Melton
         Allison Melton has exclusively practiced state and federal environmental law since 2013,
  and started actively litigating such cases in the Fall of 2012. Declaration of Allison Melton
  (attached as Exhibit B). She is a 2012 graduate from the University of Colorado School of Law
  and focused her course work and internships on federal environmental law. Since graduating,
  Ms. Melton has developed a deep understanding of public land management and agency
  decision-making processes. Prior to joining the Center for Biological Diversity in 2017 as a staff
  attorney, Ms. Melton was the public lands program director at High Country Conservation
  Advocates, a plaintiff in this case, and, consequently, has worked on this issue since 2013 in both
  the administrative and litigation processes. Ms. Melton has presented at multiple continuing legal
  education seminars discussing federal public land, mineral, and oil and gas laws. Ms. Melton’s
  expertise in public lands and oil and gas law, which are subsets of environmental law, in addition
  to her knowledge of the Gunnison National Forest and Bureau of Land Management
  Uncompahgre Field Office, is unique.
                 2.      Citizen Groups Seek Reasonable Hourly Rates




                                                                                                   7
Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 9 of 12




         As demonstrated above, Citizen Groups’ counsel are entitled to market rates in Denver,
  Colorado for their time spent prosecuting this litigation. To ensure that they seek market rates in
  the forum of Denver, Citizen Groups consulted with attorneys who regularly practice federal
  environmental and administrative law in that forum, and reviewed fee award decisions from the
  District of Colorado See, e.g., Villanueva v. Account Discovery Sys., LLC, 77 F. Supp. 3d 1058,
  1080 (D. Colo. 2015) (“A ‘reasonable rate’ is defined as the prevailing market rate in the
  relevant community for an attorney of similar experience.”) (citing Guides, Ltd. v. Yarmouth
  Grp. Prop. Mgmt., Inc., 295 F.3d 1065, 1078 (10th Cir.2002); Malloy v. Monahan, 73 F.3d 1012,
  1018 (10th Cir.1996)).
         Citizen Groups determined that the following rates represent market rates in the Denver
  area for attorneys with a practice specialty in federal environmental and administrative law,
  based on years of experience:
         §       Kyle Tisdel is entitled to $435 hourly for 2017; $445 hourly for 2018; and $455
                 hourly for 2019.
         §       Laura H. King is entitled to $355 hourly for 2017; $365 hourly for 2018; and
                 $375 hourly for 2019.
         §       Allison Melton is entitled to $355 hourly for 2017; $365 hourly for 2018; and
                 $375 hourly for 2019.
  V.     CITIZEN GROUPS SEEK REASONABLE TIME
         Citizen Groups seek a reasonable amount of time spent by their attorneys in prosecuting
  this litigation. WELC attorneys’ timesheets are attached as Exhibit 1, and Ms. Melton’s
  timesheets are attached as Exhibit 2. “The most useful starting point for determining the amount
  of a reasonable fee is the number of hours reasonably expended on the litigation multiplied by a
  reasonable hourly rate.” Hensley, 461 U.S. at 433. The Ninth Circuit has held that “[b]y and
  large, the court should defer to the winning lawyer’s professional judgment as to how much time
  he was required to spend on the case; after all, he won, and might not have, had he been more of
  a slacker.” Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008).



                                                                                                     8
Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 10 of 12




           Citizen Groups’ attorneys have gone through their timesheets and applied billing
   judgment to omit time that is arguably non-compensable. Additionally, at the juncture of this
   motion, Citizen Groups’ attorneys have not included their time preparing a settlement letter and
   this motion, and pursuing settlement. If they are unable to settle, however, those amounts of time
   will be included in an amended motion. Sorenson v. Concannon, 161 F. Supp. 2d 1164, 1169 (D.
   Or. 2001) (time spent attempting to settle fees is compensable).
           The following table applies the hourly rates requested above to the time for which
   compensation is sought:


         Kyle Tisdel                     Time           Rate                     Total
         2017                            30.9           $435                             $13,441.50
         2018                            118.9          $445                             $52,910.50
         2019                            13.2           $455                              $6,006.00
         TOTAL                           163.0                                           $72,358.00

         Laura H. King                   Time           Rate                     Total
         2017                            25.0           $355                              $8,875.00
         2018                            214.4          $365                             $78,256.00
         2019                            22.4           $375                              $8,400.00
         TOTAL                           261.8                                           $95,531.00

         Allison Melton                  Time           Rate                     Total
         2017                            33.5           $355                             $11,253.50
         2018                            82.5           $365                             $29,617.00
         2019                            24.1           $375                              $9,037.50
         TOTAL                           140.1                                           $49,908.00


   TOTAL ATTORNEYS’ FEES: $217,797.00


   VI.     CITIZEN GROUPS ARE ENTITLED TO RECOVER THEIR COSTS AND
   EXPENSES
           EAJA authorizes a court to award “costs” as enumerated at 28 U.S.C. § 1920, as well as
   “other expenses,” 28 U.S.C. § 2412(a)(1) & (d)(1)(A). “[T]he [other] expenses enumerated in
   [subsection (d)] are set forth as examples rather than as an exclusive list” and “routine” expenses
   “billed to the client in the normal course of business and [] allowed under other fees statutes” are


                                                                                                      9
Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 11 of 12




   compensable; a contrary reading of EAJA “would contravene the purpose of EAJA to make
   competent legal representation available to the parties in litigation against the government.”
   Nat’l Labor Relations Bd. v. Pueblo of San Juan, 305 F. Supp. 2d 1229, 1233 (D. N.M. 2003);
   accord Int’l Woodworkers of America v. Donovan, 792 F.2d 762, 767 (9th Cir. 1986) (ruling that
   “other expenses” under EAJA include “expenses normally billed to a client,” such as telephone
   calls, postage, and attorney travel expenses).
      Here, Citizen Groups seek $565.54 in combined costs and expenses, including filing fees,
   copying, and postage, as well as travel and lodging, as detailed in the attached PDFs.
   VII.   CONCLUSION.
          As detailed in the attached timesheets, Citizen Groups respectfully request that this Court
   award them $217,797.00 in attorneys’ fees and $565.54in costs, for a total of $218,362.54 in fees
   and costs.


   RESPECTFULLY SUBMITTED this 9th day of March, 2020.

                                         /s/ Kyle J. Tisdel
                                         Kyle J. Tisdel
                                         tisdel@westernlaw.org
                                         WESTERN ENVIRONMENTAL LAW CENTER
                                         208 Paseo del Pueblo Sur, Suite 602
                                         Taos, New Mexico 87571
                                         (p) 575.613.8050

                                         Counsel for Plaintiffs

                                         /s/ Allison N. Melton
                                         Allison N. Melton, CO Bar No. 45088
                                         Center for Biological Diversity
                                         P.O. Box 3024
                                         Crested Butte, CO 81224
                                         (970) 309-2008
                                         amelton@biologicaldiversity.org

                                         Counsel for Center for Biological Diversity




                                                                                                    10
Case 1:17-cv-02519-LTB-GPG Document 75 Filed 03/09/20 USDC Colorado Page 12 of 12




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                            CERTIFICATE OF SERVICE (CM/ECF)

         I hereby certify that on March 9, 2020, I electronically filed the foregoing PLAINTIFFS’
   PETITION FOR ATTORNEYS’ FEES AND COSTS with the Clerk of the Court via the
   CM/ECF system, which will send notification of such filing to all counsel of record.


                                                      /s/ Kyle Tisdel
                                                      Western Environmental Law Center
                                                      Counsel for Plaintiffs




                                                                                               11
